United States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                            August 8, 2006

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                               No. 05-30779



                             REYNALDO OYUELA,

                                                        Plaintiff-Appellant,

                                     VERSUS


                SEACOR MARINE (NIGERIA), INC., ET AL.,

                                                                     Defendants,

         SEACOR MARINE, INC., SEACOR MARINE (BAHAMAS), INC.,
                          SEACOR SMIT, INC.,

                                                       Defendants-Appellees.



             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                               (02-CV-3298)


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Reynaldo    Oyuela    appeals    from    the    district   court’s       order

denying a motion to reopen his case.          The district court previously

administratively    closed    Oyuela’s       case   based   upon    the    court’s

conditional    dismissal     for   forum     non    conveniens.        The    court



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismissed Oyuela’s complaint for forum non conveniens subject to

four   specific   conditions,   including     initiation   by    Oyuela   of

“appropriate    proceedings   within   120   days”   in   the   appropriate

English forum.     Oyuela v. Seacor Marine (Nigeria), Inc., 290 F.

Supp. 2d 713, 726 (E.D. La. 2003).           Also, the court’s original

conditional dismissal and administrative closure contemplated a

possible, future return to the forum for further adjudication. Id.

(stating that the court would “reassume jurisdiction” if the

conditions of dismissal were not satisfied).

       Oyuela filed his complaint in an English court.             Shortly

thereafter, Oyuela moved to reopen the case in the Eastern District

of Louisiana.     Defendants opposed the motion; the district court

held a status conference; and on March 23, 2004, the court denied

the motion to reopen.    Oyuela did not file a notice of appeal from

the district court’s first refusal to reopen the case.            At about

the same time, Defendants objected before the English court to the

timeliness of service of process.        The English court ultimately

dismissed Oyuela’s claims because of his failure to timely serve

process, and Oyuela did not appeal.          Oyuela then moved a second

time to reopen the proceedings before the district court.                 The

district court, without reopening the case, permitted supplemental

briefing.    The court then denied Oyuela’s motion by written order

dated June 5, 2005 without modifying the original conditional

dismissal.   The court explained that the case would not be reopened


                                   2
because Oyuela, in failing to timely serve Defendants in the

English forum, failed to satisfy the condition that Oyuela initiate

“appropriate proceedings” in the English forum. The court did not,

however, indicate whether the refusal to reopen continued the

administrative     closure    and    conditional    dismissal      or   instead

converted    the   conditional      dismissal   into   a   final   dismissal,

precluding any subsequent review initiated by the court sua sponte

or by a party’s motion.

     The court’s underlying order of dismissal for forum non

conveniens     provides      for     both   conditional      dismissal     and

administrative closure.       In some cases, an administrative closure

may not be a final and appealable order.           See, e.g., Mire v. Full

Spectrum Lending, Inc., 389 F.3d 163, 167 (5th Cir. 2004); S. La.

Cement, Inc. v. Van Aalst Bulk Handling, 383 F.3d 297, 298 (5th

Cir. 2004). Similarly, a court’s refusal to reopen a conditionally

dismissed, administratively closed case is not necessarily a final

and appealable order under 28 U.S.C. § 1291.

     Therefore, because the district court failed to explain the

procedural nature of its refusal to reopen, we must remand for the

limited purpose of requesting the district court to supplement the

record.     Upon limited remand, the district could should enter a

memorandum or order that explains the procedural nature of its

refusal to reopen this case, that is, either the court intended the

dismissal to remain conditional, allowing the court to reopen the


                                       3
case in its discretion by either its own motion or the motion of a

party,   or   instead,   the   court   intended    to   convert   its   prior

conditional dismissal into a final dismissal, ending the dispute

between the parties.     See WRS, Inc. v. Plaza Entm’t, Inc., 402 F.3d

424, 429 (3d Cir. 2005) (holding that “although an administrative

closing may mature into final order of dismissal, the district

court . . . must enter an order so providing”).              If the latter,

then the district court should also enter a final judgment.

     The text of the district court’s June 5, 2005 order denying

Oyuela’s motion to reopen the case permits both of the above

readings,     thereby    clouding   any      determination   of   appellate

jurisdiction.     See Int’l Ass’n of Machinists & Aerospace Workers

Local Lodge 2121 v. Goodrich Corp., 410 F.3d 204, 209 (5th Cir.

2005) (citing Mire, 389 F.3d at 167; Apachi Bohai Corp. v. Texaco

China B.V., 330    F.3d 307, 309 (5th Cir. 2003)).

     Following the district court’s entry of an explanation of its

order, including entry of final judgment if appropriate, the case

should be returned to this Court.          This Court retains jurisdiction

during the pendency of the limited remand.              Wheeler v. City of

Columbus, 686 F.2d 1144, 1154 (5th Cir. 1982).

LIMITED REMAND.




                                       4